Fourth Court of Appeals
                                    San Antonio, Texas

                                MEMORANDUM OPINION
                                       No. 04-13-00140-CV

                          IN THE INTEREST OF J.A.O., et al., Children

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-01021
                             Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: March 20, 2013

DISMISSED

           Appellants have filed an unopposed “Motion for Non-Suit of Interlocutory Appeal.” We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                     PER CURIAM